Bell, J.
There is no final judgment in this cause which authorizes this court to entertain the appeal. There was a verdict for defendant, and judgment that the defendant recover his costs, but no order disposing of the subject matter of the controversy. This case is precisely similar to the case of Warren v. Shuman, 5th Tex., 441, in respect to the form of the judgment, and upon the authority of that case, and of subsequent decisions of this court, this appeal will be dismissed.
It is ordered accordingly.
Appeal dismissed,